Exhibit 10.3

CONFIDENTIAL TREATMENT GRANTED. *********** INDICATES OMITTED MATERIAL THAT HAS
BEEN GRANTED CONFIDENTIAL TREATMENT BY THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

MSCI

 

ADL_00074            

1221 Avenue of the Americas

New York, New York 10020

(212) 762-5800

      June 21, 2001

Barclays Global Investors, N.A.

45 Fremont Street

San Francisco, California 94105

Attn: Fund Administration

 

  Re: Letter Agreement To Amend MSCI-BGI Fund Index License Agreement

Dear Sir:

This letter agreement (“Letter Agreement”) will amend the Index License
Agreement For Funds, between Morgan Stanley Capital International Inc. (“MSCI”)
and Barlcays Global Investors, N.A. (“Licensee”), dated March, 18, 2000 (the
“License Agreement” or “Agreement”), as follows:

 

  1. In Exhibit A to the License Agreement, add the following MSCI Indexes:

****

MSCI Pacific Free ex-Japan

MSCI All Country World Index (ACWI) ex U.S.

 

  2. The parties acknowledge that MSCI is in the process of revising its
calculation methodology for these indexes and has published new Provisional
Indexes for the entire MSCI index family. This Letter Agreement shall apply to
the MSCI indexes using both the current calculation methodology and any revised
methodology, including without limitation, a free-float calculation methodology.

 

  3. The License Agreement will remain in full force and effect as expressly
amended herein. This Letter Agreement along with the License Agreement, as
amended, constitutes the entire agreement and understanding of the parties with
respect to the subject matter thereof.

 



--------------------------------------------------------------------------------

Barclays Global Investors, N.A.

May 29, 2001

Page 2

Please indicate your acceptance of this Letter Agreement by signing below.

 

Sincerely, /s/ Simon Midgen Simon Midgen

 

BARCLAYS GLOBAL INVESTORS, N.A. By:   /s/ Bruce Lavine Print Name/Title:   Bruce
Lavine, CFO Individual Investor Date Signed:   6/28/01 BARCLAYS GLOBAL
INVESTORS, N.A. By:   /s/ James G. Polisson Print Name/Title:   James G.
Polisson, Managing Director Date Signed:   June 28, 2001